Case 3:20-cv-18334-BRM-DEA Document 6 Filed 01/28/21 Page 1 of 2 PageID: 75




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


PAR PHARMACEUTICAL, INC., PAR
STERILE PRODUCTS, LLC, and ENDO PAR                    C.A. No. 20-cv-18334-BRM-DEA
INNOVATION COMPANY, LLC

                              Plaintiffs,

               v.

AUROBINDO PHARMA U.S.A., INC. and
AUROBINDO PHARMA LIMITED

                              Defendants.



                               STIPULATION OF DISMISSAL

       Pursuant to Rules 41(a) and 41(c) of the Federal Rules of Civil Procedure, the Plaintiffs

and Defendants hereby stipulate and agree that the above action, including all claims,

counterclaims, and affirmative defenses, are dismissed without prejudice, and without costs,

disbursements or attorneys’ fees to any party.



SO STIPULATED:
Case 3:20-cv-18334-BRM-DEA Document 6 Filed 01/28/21 Page 2 of 2 PageID: 76




_/s/ Timothy H. Kratz_____________        _/s/ Robert D. Rhoad__________________
Timothy H. Kratz                          Robert D. Rhoad
George J. Barry III                       Dechert LLP
Kratz & Barry LLP                         502 Carnegie Center, Suite #104
1050 Crown Pointe Pkwy                    Princeton, NJ 08540
Suite 550                                 Tel: 609-955-3200
Atlanta GA 30338                          robert.rhoad@dechert.com
Tel: 404-341-6600
tkratz@kratzandbarry.com                  Attorneys for Plaintiffs
                                          Par Pharmaceutical Inc.
Attorneys for Defendants                  Par Sterile Products, LLC
Aurobindo Pharma USA Inc., and            Endo Par Innovation Company, LLC
Aurobindo Pharma Ltd.




                     28th day of January 2021
     SO ORDERED this ____



                         ____________________________________________
                                _____________________

                         Hon. Brian R. Martinotti, United States District Judge




                                           2
